Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 18, 2022

                                     No. 04-22-00254-CV

                                     Margaret GUIDRY,
                                         Appellant

                                               v.

                                      David EVANS, Jr.,
                                          Appellee

                        From the County Court, Menard County, Texas
                                 Trial Court No. 2021-00068
                         Honorable Brandon Corbin, Judge Presiding


                                        ORDER

       Appellant’s brief is currently due October 27, 2022. On October 12, 2022, appellant filed
a motion requesting an extension of time to file the appellant’s brief. The motion is GRANTED.
The appellant’s brief is due on or before December 12, 2022.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court